Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 1 of 8 PageID #: 244




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  THE TRANSPARENCY PROJECT,           §
                                      §
                Plaintiff,            §              CIVIL ACTION No. 4:20CV467
                                      §
  v.                                  §
                                      §
  U.S. DEPARTMENT OF JUSTICE, et al., §              JUDGE SEAN D. JORDAN
                                      §
                Defendants.           §

  MOTION REGARDING SCHEDULING ORDER PROPOSED BY DEFENDANT
              FEDERAL BUREAU OF INVESTIGATION

        NOW COMES the Plaintiff, objecting to the FBI’s proposed scheduling order and

 moving the Court to grant relief as described below:

                                        Introduction

        At the May 24, 2021 hearing, the Plaintiff objected to the 500 page-per-month

 production schedule proposed by the FBI. At the Court’s direction, the Plaintiff is now

 providing authority in support of that objection.

                                    Factual Background

        One of the Plaintiff’s record requests was submitted in 2018, and the others were

 submitted almost one year ago. See First Amended Complaint (Doc. No. 5) ¶¶9, 13, 14,

 16 and 17. To date, the FBI has partially produced records in the 2018 request. While it

 might initially appear from the joint status report that the FBI is proposing to produce

 13,202 pages over the next 27 months, in reality the FBI proposed a partial stay with

 respect to some of the records: “The FBI proposes submitting a production schedule for



                                                                                         Page 1
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 2 of 8 PageID #: 245




 FBI when the FBI requests are fully processed and final.” May 17, 2021 Joint Status

 Report (Doc. No. 24) 3. In other words, it would seem from the joint status report that the

 FBI wants a stay to “process” the remaining pages, after which it would start producing

 records at the rate of 500 pages per month.

        In a May 17, 2021 email, the government clarified that the 13,202 pages are

 related to the FOIA requests found in Paragraphs 9, 13, and 14 of the First Amended

 Complaint. See May 17, 2021 Email from Andrea Parker to Ty Clevenger (Exhibit 1). 1 If

 one compares that email with the docket in Judicial Watch v. U.S. Department of Justice,

 Case No. 1:18-CV-02563 (D.D.C.), it appears that the FBI is already producing records

 at a rate of 250-500 pages per month in that case, where Judicial Watch sought the same

 records. See Complaint (Doc. No. 1), Judicial Watch, Case No. 1:18-CV-02563,

 http://foiaproject.org/dc_view/?id=5031522-DC-1-2018cv02563-complaint and March

 26, 2021 Letter from Michael G. Seidel to Ty Clevenger (Exhibit 2). 2 In fact, the judge

 presiding over that case previously expressed considerable frustration at the FBI’s delays

 in producing documents to Judicial Watch. See, e.g., Mark Tapscott, “Federal Judge

 Orders Justice Department to Explain Why Awan Documents Are Being Kept Secret,”

 January 14, 2020 The Epoch Times, https://www.theepochtimes.




 1
   As witnessed by his electronic signature on this document, Ty Clevenger declares under
 penalty of perjury under the laws of the United States that Exhibit 1 contains true and correct
 copies of emails exchanged between himself and Asst. U.S. Attorney Andrea Parker, Counsel for
 the Defendants. Likewise, Mr. Clevenger declares that Exhibit 2 contains a true and correct copy
 of a letter (and attachments) that were sent on March 26, 2021 by Michael G. Seidel.
 2
   As the Court can see in Exhibit 2, the cover letter references this case, but the attached pages
 reference “Civil Action #1:18-cv-02563,” i.e., the Judicial Watch case.


                                                                                             Page 2
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 3 of 8 PageID #: 246




 com/federal-judge-orders-justice-department-to-explain-why-awan-documents-are-being-

 kept-secret_3204055.html.

                                           Argument

        “The purpose of FOIA ‘is to ensure an informed citizenry, vital to the functioning

 of a democratic society, needed to check against corruption and to hold the governors

 accountable to the governed.’” Clemente v. Fed. Bureau of Investigation, 71 F. Supp. 3d

 262, 268 (D.D.C. 2014) (quoting NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214,

 242, 98 S.Ct. 2311, 57 L.Ed.2d 159 (1978)). In both Clemente and Seavey v. Dep't of

 Justice, 266 F. Supp. 3d 241 (D.D.C. 2017), the U.S. District Court for the District of

 Columbia rejected the FBI’s request to produce records at the rate of only 500 pages per

 month. Both requestors sought records related to corruption in the FBI, which the court

 found were matters of significant public importance and interest. In Clemente, the court

 ordered the FBI to produce records at a rate of 5,000 pages per month, 71 F.Supp. 3d at

 269, and in Seavey the court ordered the FBI to produce records at a rate of 2,850 pages

 per month. 266 F. Supp. at 248.

        The FBI routinely and reflexively claims that it is overburdened and lacks

 sufficient manpower, therefore FOIA cases (1) need to be stayed indefinitely, and / or (2)

 when the stay is lifted, records can only be produced at the rate of 500 pages per month.

 See, e.g., Daily Caller News Found. v. Fed. Bureau of Investigation, 387 F. Supp. 3d 112

 (D.D.C. 2019).3 Normally, the FBI produces an affidavit in support of such a claim, id. at


 3
  The COVID pandemic struck after the Daily Caller decision, of course, so that lends some
 credence to the idea that the FBI might need more time. See, e.g., Huddleston v. Fed. Bureau of


                                                                                            Page 3
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 4 of 8 PageID #: 247




 117, although none has been produced in this case. Accordingly, there is no factual basis

 from which to conclude that the FBI needs a stay to “process” more records before it

 finally starts to produce them at a rate of 500 pages per month. Even in Daily Caller,

 where the FBI did produce a supporting affidavit, the Court rejected the FBI’s request for

 an indefinite stay. After analyzing that affidavit at length, id. at 117-121, the Court found

 “that the FBI has not shown exceptional circumstances or made sufficient progress in

 reducing its backlog to warrant [a]… stay.” Id. at 121. Accordingly, to the extent that the

 FBI is seeking a de facto stay in this matter, that request should be rejected. 4

        Likewise, to the extent that the FBI wants credit in this case for meeting its 500-

 page-production requirement in another case, i.e., Judicial Watch v. U.S. Department of

 Justice, that request should be rejected. In Seavey, the Court rejected the FBI’s argument

 that it should be able to consolidate all requests from the plaintiff as a single request, then

 produce records for all of those requests at a rate of 500 pages per month. 266 F. Supp. at

 248.5 Similarly, the government should not be able to claim credit for producing records

 that it is already obligated to produce in another case, thereby giving itself a 27-month

 delay (to produce 13,202 pages in Judicial Watch) before producing any records unique

 to this case. Instead, each of the Plaintiff’s request should be treated as separate requests.




 Investigation, 4:20-CV-447, 2021 WL 327510 (E.D. Tex. Feb. 1, 2021). Nonetheless, the FBI
 needs to produce detailed evidence in support of such a request. Seavey, 266 F. Supp. at 246-247.
 4
   If the FBI is able to produce a production schedule within 30 days as suggested in the May 17,
 2021 email (Exhibit 1), that delay is entirely reasonable and the Plaintiff has no objection.
 5
   If the FBI wants to limit production to 500 pages per month, it should at least produce a
 supporting affidavit that answers the questions raised by Judge Kessler in Seavey. 266 F. Supp. at
 246-247.


                                                                                             Page 4
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 5 of 8 PageID #: 248




 Seavey, 266 F. Supp. at 248. Furthermore, as in Clemente and Seavy, the Plaintiff in this

 case is seeking records related to potential government corruption. Consider, for example,

 the records sought in Paragraph 16 of the First Amended Complaint, none of which

 pertain to the records that the FBI is already obligated to produce at a rate of 250-500

 pages per month in Judicial Watch.

        Matters pertaining to “Russian collusion” and the purported hacking of the

 Democratic National Committee dominated headlines for more than three years, resulted

 in the appointment of Special Counsel Robert M. Mueller, cost taxpayers nearly $32

 million, and consumed much of the Presidency of Donald J. Trump. See, e.g., May 29,

 2019 Statement of Robert S. Mueller, https://www.justice.gov/opa/speech/

 special-counsel-robert-s-mueller-iii-makes-statement-investigation-russian-interference;

 ”Report on the Investigation into Russian Interference in the 2016 Election,”

 https://www.justice.gov/archives/sco/file/1373816/download; and Kevin Breuninger,

 “Robert Mueller’s Russia probe cost nearly $32 million in total, Justice Department

 says,” August 2, 2019 CNBC, https://www.cnbc.com/2019/08/02/robert-muellers-russia-

 probe-cost-nearly-32-million-in-total-doj.html. Multiple employees of the FBI and U.S.

 Department of Justice were credibly accused of running a corrupt, partisan, and biased

 investigation. See, e.g., Kimberly Strassel, “The Mueller Coverup,” May 7, 2020 Wall

 Street Journal, https://www.wsj.com/articles/the-mueller-coverup-11588892114; Mike

 Levine, “Mueller is done, but DOJ probe of alleged bias on Mueller and FBI teams is

 not,” March 25, 2019 ABC News https://abcnews.go.com/Politics/mueller-doj-probe-

 alleged-bias-mueller-fbi-teams/story?id=61924508; and Daniel Chaitin, “Devin Nunes:


                                                                                        Page 5
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 6 of 8 PageID #: 249




 Peter Strzok's 'insurance policy' was about getting into Trump campaign emails,” May

 14, 2019 Washington Examiner, https://www.washingtonexaminer.com/news/devin-

 nunes-peter-strzoks-insurance-policy-was-about-carter-page-fisa-warrant. A senior FBI

 attorney, for example, was charged and convicted of falsifying records in order to

 perpetuate a bad-faith investigation of the Trump Administration. See August 19, 2020

 Press Release, U.S. Department of Justice, “FBI Attorney Admits Altering Email Used

 for FISA Application During ‘Crossfire Hurricane’ Investigation,”

 https://www.justice.gov/usao-ct/pr/fbi-attorney-admits-altering-email-used-fisa-

 application-during-crossfire-hurricane. Records of such government corruption could not

 be more critical to the purpose of FOIA, i.e., “to ensure an informed citizenry, vital to the

 functioning of a democratic society, needed to check against corruption and to hold the

 governors accountable to the governed.’” Clemente, 71 F. Supp. 3d at 268.

        As this Court recently observed, timeliness is critical when requestors seek records

 about matters of public importance. “The vague and dragged-out timeline Defendants

 suggest cannot be sustained without a greater showing of exceptional circumstances

 because ‘stale information’ produced pursuant to FOIA requests ‘is of little value.’”

 Huddleston v. Fed. Bureau of Investigation, 4:20-CV-447, 2021 WL 327510, at *3 (E.D.

 Tex. Feb. 1, 2021), quoting Payne Enterprises, Inc. v. United States, 837 F.2d 486, 494

 (D.C. Cir. 1988). It appears that the FBI is trying to “memory hole” records about

 possible FBI corruption, i.e., delay production until the public and the media lose interest

 in “Russian collusion” and the Mueller investigation.




                                                                                         Page 6
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 7 of 8 PageID #: 250




                                         Conclusion

        The FBI should be directed to identify the number of pages (beyond the 13,202

 pages that overlap with Judicial Watch) that remain to be processed and, in accordance

 with the May 17, 2021 email, it should be directed to identify that number not later than

 June 16, 2021, i.e., 30 days from the May 17, 2021 email. In no circumstance should the

 500 pages produced per month in Judicial Watch be counted toward the pages produced

 in this case. Finally, after identifying the number of pages to be produced, the parties can

 address whether 500 pages per month is a reasonable rate in light of the public

 importance of the records requested by the Plaintiff.



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            TY CLEVENGER
                                            Attorney at Law
                                            212 S. Oxford Street #7D
                                            Brooklyn, NY 11217
                                            Tel: (979) 985-5289
                                            Fax: (979) 530-9523
                                            Email: tyclevenger@yahoo.com



                                 Certificate of Conference

       I conferred with Asst. U.S. Attorney Andrea Parker via email on June 2, 2021, and
 she confirmed that the FBI opposes this motion.

                                            /s/ Ty Clevenger
                                            TY CLEVENGER




                                                                                        Page 7
Case 4:20-cv-00467-SDJ-CAN Document 31 Filed 06/02/21 Page 8 of 8 PageID #: 251




                                 Certificate of Service

        I certify that a copy of this document was filed with the Court’s ECF system on
 June 2, 2021, which should result in automatic service upon Asst. U.S. Attorney Andrea
 Parker, Counsel for the Defendants, at andrea.parker@usdoj.gov.

                                         /s/ Ty Clevenger
                                         TY CLEVENGER




                                                                                   Page 8
